Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Mark One) X Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934. or Annual Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended . or Transition Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act pf 1934. For the transition period from to . Commission file number 000- Black Diamond Holdings Corporation (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Business Corporations Act (British Columbia) (Jurisdiction of incorporation or organization) Suite 600, 595 Hornby Street, Vancouver, BC, Canada, V6C 2E8 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes _ X _No If this report is an annual or transition report, indicate by check mark if the registrant is not required to filed reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Yes No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) Yes X No; and (2) has been subject to such filing requirements for the past 90 days. _ Yes X No. Indicate which financial statement item the registrant elects to follow: X Item 17 Item 18. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer _ X _ If this is an annual report, indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No 2 Black Diamond Holdings Corporation Table of Contents Page No. Part I Item 1. Identity of Directors, Senior Management and Advisors 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Item 4. Information on the Company 13 Item 5. Operating and Financial Review and Prospects 18 Item 6. Directors, Senior Management and Employees 21 Item 7. Major Shareholders and Related Party Transactions 24 Item 8. Financial Information 25 Item 9. The Offer and Listing 26 Item 10. Additional Information. 27 Item Quantitative and Qualitative Disclosures About Market Risk 36 Item Description of Securities Other Than Equity Securities 36 Part II Item Defaults, Dividend Arrearages and Delinquencies 37 Item Material Modifications to the Rights of Security Holders and Use of Proceeds 37 Item 15 Controls and Procedures 37 Item 16 [Reserved by SEC] 37 Item 16A Audit Committee Financial Expert 37 Item 16B Code of Ethics 37 Item 16C Principal Accountant Fees and Services 37 Item 16D Exemptions from the Listing Standards for Audit Committees 37 Item 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 37 3 Part III Item Financial Statements 37 Item Financial Statements 37 Item Exhibits 37 Signatures 38 4 PART I Introduction . Black Diamond Holding Corporation (together with its subsidiaries, referred to as Black Diamond, Company, we, our or us), a British Columbia corporation organized in 2000, distributes adult beverages (wine and spirit products) in Canada and the United States. Historically, we have sold most of our products, as a distributor, in Canada (British Columbia and Alberta), and a small amount has been sold in New York. We are now implementing a business plan to produce and market our private label of Liberty Valley tm wine products in the United States. Item 1. Identity of Directors, Senior Management and Advisors . The president of the Company is Bradley J. Moynes, Suite 600, 595 Hornby Street, Vancouver, BC, Canada, V6C 2E8; and the chief financial officer of the Company is Brian Cameron, 12538 - 52A Avenue, Surrey, British Columbia, V3X 3K3. See Item 6 for further information. The Companys audit firm is Watson Dauphinee & Masuch, Suite 420, 1501 West Broadway, Vancouver, British Columbia V6J 4Z6. For further information, see Item 16C and the financial statements under Item 8. Item 2. Offer Statistics and Expected Timetable . Not applicable. Item 3. Key Information . A. Selected Financial Data . The following selected information should be read in conjunction with the Companys financial statements, and notes, filed with this Form 20-F. This information, and all other financial information in this Form 20-F, is stated in Canadian dollars unless otherwise noted. The financial information is presented on the basis of generally accepted accounting principles in Canada. With respect to the Companys financial statements, there are no material differences from applying these principles compared to applying United States generally accepted accounting principles. Please see note 15. Selected Consolidated Financial and Operating Data. Year Ended December 31 Operating Data Sales $ 124,847 $ 291,091 $ 204,661 $ 65,359 $ 30,163 Gross profit, net cost 36,176 123,516 50,352 22,185 5,149 of sales Net loss for the year (273,567) (118,432) (148,391) (186,428) (223,494) (Loss) per common (0.03) (0.01) (0.02) (0.02) (0.03) share  basic & diluted Number of shares 10,735,447 9,168,780 9,168,780 9,228,500 7,577,500 outstanding Balance Sheet Data Dec 31 Dec 31 Dec 31 Dec 31 Dec 31 Current Assets 53,033 188,568 160,730 27,348 44,185 Current Liabilities 194,375 212,894 183,071 121,874 178,754 Total assets 55,517 190,465 207,184 56,754 107,817 Share Capital 599,198 369,170 369,170 344,802 152,557 Accumulated (950,312) (676,745) (558,313) (409,922) (223,494) Shareholders deficit Dividends per 0 0 0 0 0 common share 5 6 Exchange Rates. The Companys financial statements are stated in Canadian dollars. The Company realized gains on foreign exchange of $ 6,817 and $27,931 in 2005 and 2004 respectively, and a loss of $(14,163) in 2003. These gains, and the loss, were due to currency swings between the Canadian and United States dollar In this Form 20-F, references to dollars, $ or Cdn$ are to Canadian dollars, unless otherwise specified. Reference to US$ refers to United States dollars. The Bank of Canada closing exchange rate on September 20, 2006 was Cdn$0.8 872 per US$1.00. Since June 1, 1970, the government of Canada has permitted a floating exchange rate to determine the value of the Canadian dollar as compared to the United States dollar. On May 11, 2006, the exchange rates in effect for Canadian dollars exchanged for United States dollars, expressed in terms of Canadian dollars (based on the noon buying rates in New York City, for cable transfers in Canadian dollars, as certified for customs purposes by the Federal Reserve Bank of New York) was $1.0989. For the past five fiscal years ended December 31, and for the period between January 1, 2006 and September 30, 2006, the following exchange rates were in effect for Canadian dollars exchanged for United States dollars, expressed in terms of Canadian dollars (based on the noon buying rates in New York City, for cable transfers in Canadian dollars, as certified for customs purposes by the Federal Reserve Bank of New York): Year Ended Average December 31, 2001 $1.5489 December 31, 2002 $1.5642 December 31, 2003 $1.4008 December 31, 2004 $1.3017 December 31, 2005 $1.212 Month ended High Low January 31, 2006 $1.1706 $1,1390 February 28, 2006 $1.1701 $1.1287 March 31, 2006 $1.1689 $1.1216 April 30, 2006 $1.1602 $1.1203 May 31, 2006 $1.1280 $1.0995 June 30, 2006 $1.1241 $1.0991 July 31, 2006 $1.1415 $1.1112 August 31, 2006 $1.1312 $1.1078 September 30, 2006 $1.1286 $1.1048 7 B. Capitalization and Indebtedness. The following table sets forth our capitalization as of December 31, 2005, using: 10,735,447 shares outstanding on an actual basis; and 12, shares outstanding on an as adjusted basis to reflect changes through May 31, 2006. On April 28, 2005, the Company completed a brokered private placement of 1,591,776 units at a price of US$0.15 per unit. Gross proceeds from the offering was US$238,766. Each unit consisted of one common share and one share purchase warrant exercisable at a price of US$0.30 per share until December 31, 2007. The Company issued a 100,000 share purchase warrant to the agent in the financing also exercisable at US$0.30 per share. On April 20, 2006, the Company issued 50,000 common shares at US$0.15 per share for settlement of accounts payable to an officer of the Company in the amount of US$7,500. Y ou should read this information together with our consolidated financial statements, including the related notes, and Item 5, Operating and Financial Review and Prospects. December 31, 2005 Actual As Adjusted Cash and cash equivalents $ $ 53,295 Long-term obligations, less current portion $212,256 $212,256 Shareholders deficiency Share capital, without par value, 10,735,447 shares outstanding, actual; 12,377,223 shares as adjusted $599,198 $855,964 Accumulated deficit $(950,312) $(950,312) Shareholders deficiency $(351,114) $(94,348) Total Capitalization (long-term debt plus shareholders deficiency) $(138,858) $(117,908) *None of the capitalization referred to above is secured or guaranteed. All amounts in respect of capitalization including long term debt are unsecured and not guaranteed. As adjusted information is presented as of May 31, 2006; as adjusted shares and shareholders deficit excludes 1,691,776 common shares issuable upon the exercise of warrants outstanding as of May 31, 2006, with an exercise price of $0.30 per share. 8 C. Reasons for The Offer and Use of Proceeds . Not applicable. D. Forward Looking-Statements and Risk Factors . Forward-looking Statements . In this document, we are showing you a picture which is part historical (events which have happened) and part predictive (events which we believe will happen). Except for the historical information, all of the information in this document make up "forward looking" statements. Specifically, all statements (other than statements of historical fact) regarding our financial position, business strategy and plans and objectives are forward-looking statements. These forward-looking statements are based on the beliefs of management, as well as assumptions made by and information currently available to management. These statements involve known and unknown risks, including the risks resulting from economic and market conditions, accurately forecasting operating and capital expenditures and capital needs, successful anticipation of competition which may not yet be fully developed, and other business conditions. Our use of the words "anticipate", "believe", "estimate", "expect", "may", "will", "continue" and "intend", and similar words or phrases, are intended to identify forward-looking statements (also known as "cautionary statements"). These statements reflect our current views with respect to future events. They are subject to the realization in fact of assumptions, but what we now believe will occur may turn out to be inaccurate or incomplete. We cannot assure you that our expectations will prove to be correct. Actual operating results and financial performance may prove to be very different from what we now predict or anticipate. The "risk factors" below specifically address all of the factors now identifiable by us that may influence future operating results and financial performance. 9 Risk Factors . Risks Related to the Business. We have a history of operating losses and need additional capital to implement our business plan . For the year ended December 31, 2005, we recorded a net loss of $ 273,567 from operations. The financial statements have been prepared using Canadian generally accepted accounting principles applicable to a going concern. However, as shown in note 1 to the financial statements, our ability to continue operations is uncertain. We will need additional capital to fully implement our business plan of selling the Liberty Valley TM product line to United States consumers. The working capital deficit at December 31, 2005 was $ 142,342 (approximately $ 145,000_ at May 31, 2006). Historically, we have met working capital needs primarily by selling equity to Canadian residents, and from loans (including loans from relatives of principal shareholders). We are estimating that at least $500,000 will be needed to begin an active marketing campaign for the Liberty Valley TM wines, produce the products in anticipation of sales, and pay general and administrative costs pending receipt of revenues from selling the product. A full implementation of our business plan for the Liberty Valleytm product line will be delayed until the necessary capital is raised. We are seeking sources of equity capital, but there are no agreements in place as of the date this Form 20-F is filed. See Item 5, Operating and Financial Review and Prospects. We are dependent on three officers to run our business, and may not be able to recruit and retain the key personnel needed to build and run a large wine marketing organization . We are dependent on our president Bradley J. Moynes, vice president James Robert Moynes, and chief financial officer Brian Cameron, to run our business at the present time. As we begin a large marketing campaign for the Liberty Valley tm portfolio, we will have to recruit personnel with experience in adult beverage marketing. The Company is early stage, so we may not be able to successfully attract and retain such persons. The Company may not be able to effectively compete in the adult beverage production and sales market . We have distributed wine and spirit products in Canada and the United States previously. Our new business plan is to introduce and sell our own branded Liberty Valley tm wines portfolio in the United States. The premium table wine industry is intensely competitive and highly fragmented. There are approximately 3,700 wineries in the United States alone; the largest sell wine under their proprietary labels and are vertically integrated with their own vineyards, and supplement their grape inventory through contracts with independent producers. Other wineries bottle wine for various private label distributors. Our products may compete in the premium wine market segments with many other premium domestic, and foreign, wines. Our wines may also compete with popular-priced generic wines and with other alcoholic and, to a lesser degree, non-alcoholic beverages, for shelf space in retail stores and for marketing focus by independent distributors, most of whom carry extensive brand portfolios. Being a fairly new and smaller company than many of our competitors who have greater financial, technical, marketing and public relations resources than we presently have, may put us at a disadvantage. We may be unable to compete successfully against other producers. We may not be able to establish and maintain an effective distribution network in the United States . The success of the Liberty Valley tm product line will depend first on setting up distribution agreements with established beverage distributors who will market the wines to their retail outlet and restaurant customers; and second, on consumers buying the products. Presently, we are in negotiations with two large distributors but final terms have not been agreed upon. We expect the distributors we appoint to resell the products 10 principally to retail outlets including grocery stores, package liquor stores, club and discount stores, and restaurants. The replacement or poor performance of a distributor, or an inability to collect accounts receivable, could materially and adversely affect the Companys results of operations and financial condition. Distribution channels for adult beverage products have been consolidating in recent years. In addition, retailers of the Liberty Valley tm brand will also be offering other wines that will compete directly with ours for retail shelf space and consumer purchases. There is a risk that resellers may give higher priority to competing products. Our distributors may not continue to repurchase our products or provide their customers with adequate levels of promotional support. Reliance on limited product sources may adversely impact the Company . We are currently negotiating a supply source from a leading California Winery to produce, bottle, label and ship Tier I and Tier II Liberty Valley tm wines. We may seek another source for Tier III (the Signature Series). Assuming we sign agreements for the products, we will be dependent on their timely production and shipping of product that meets our specifications. Failure to meet our specifications could result in alternative sourcing, which may cause interruption to our business. The Liberty Valley tm product line has not been demonstrated to have broad consumer appeal . We have sold only a limited amount of the new product line. While we have spent considerable time and capital investing in the market opportunity there is no assurance Liberty Valley  will have broad consumer appeal. After investing time and capital into initial production runs, the products may not sell in expected volumes. The Company is not a large corporation introducing a new product, with the ability to absorb the losses of a failed market introduction. Such a failure could harm the Companys ability to stay in business. Variable sales may cause stock price variances . The adult beverage distribution industry is subject to seasonal and quarterly fluctuations in revenues and operating results. Sales volume tends to increase during summer months and the holiday season, but decrease after the holiday season. As a result, our sales and earnings are likely to be highest during the fourth quarter and lowest in the first quarter. This may cause fluctuations in the market price of our common stock. Vineyard disease and other factors could adversely impact operations . Various diseases, pests, fungi, viruses, drought, frosts and certain other weather conditions can affect the quality and quantity of grapes available to the vineyards we will sign up. Many California vineyards have been infested in recent years with phylloxera. It is possible that our producers vineyards could be infected with current or new strains of phylloxera. Pierce's Disease is a vine bacterial disease that has been in California for more than 100 years. Both of these diseases are hard to control after infestation. In addition, future government restrictions on the use of fertilizers and other materials in grape growing may increase vineyard costs and/or reduce production. Grape growing also requires adequate water supplies. A substantial reduction in water supplies could result in material losses of grape crops and vines. If these factors impact our producers, our costs may be increased thus affecting profitability. Our business requires vigilant protection of intellectual property . Our Liberty Valley tm wines are branded consumer products. The markets ability to distinguish our brand name from the competition depends, in part, on the vigilant enforcement of the name. Competitors may use trademarks, trade-names or brand names that are similar to ours, which could weaken our intellectual property rights. If competitors infringe on our Company, we may have to litigate to protect the rights. Litigation is expensive and would divert attention from business operations, and the end result of any litigation is uncertain. 11 Product liability claims could adversely impact the business . A discovery of contamination in any of our wines, through tampering or otherwise, could result in a product recall, which would significantly damage our reputation and could seriously harm our business and sales. Although the Company will maintain insurance against such risk, it might not be enough to cover liabilities. Increased excise taxes or changes in government regulation could hurt operations . The sale of beverage alcohol products in the United States is subject to excise and other taxes, which change from time to time. Significant increases in these taxes could materially and adversely affect the Companys financial condition or results of operations. Recently, many states have considered proposals to increase, and some of these states have increased, state alcohol excise taxes. New or increased licensing fees, requirements or taxes could also have a material adverse effect on the Companys financial condition or results of operations. The beverage alcohol products industry is subject to extensive regulation by federal, state and local governmental agencies concerning such matters as licensing, trade and pricing practices, permitted and required labeling, advertising and relations with wholesalers and retailers. Some federal and state regulations also require warning labels and signage. Changes could require re-labeling of our wines, which is expensive and time-consuming, because any changes must be approved by the Alcohol and Tobacco Tax and Trade Bureau, US Department of the Treasury, (the TTB). Risks Related to Our Stock. If we have to raise capital by selling securities in the future, your rights and the value of your investment in the Company could be reduced . If we issue debt securities, the lenders would have a claim to our assets that would be superior to the stockholder rights. Interest on the debt would increase costs and negatively impact operating results. If we issue more common stock or any preferred stock, your percentage ownership will decrease and your stock may experience additional dilution, and the holders of preferred stock (called preference securities in Canada) may have rights, preferences and privileges which are superior to (more favorable) the rights of holders of the common stock. It is likely the Company will sell securities in the future. The terms of such future transactions presently are not determinable. If the market for our common stock is illiquid in the future, you could encounter difficulty if you try to sell your stock . Our stock trades on the pink sheets but it is not actively traded. If there is no active trading market, you may not be able to resell your shares at any price, if at all. It is possible that the trading market in the future will continue to be "thin" or "illiquid," which could result in increased price volatility. Prices may be influenced by investors' perceptions of us and general economic conditions, as well as the market for beverage companies generally. Until our financial performance indicates substantial success in executing our business plan, it is unlikely that there will be coverage by stock market analysts will be extended. Without such coverage, institutional investors are not likely to buy the stock. Until such time, if ever, as such coverage by analysts and wider market interest develops, the market may have a limited capacity to absorb significant amounts of trading. As the stock is a penny stock, there are additional constraints on the development of an active trading market  see the next risk factor. The penny stock rule operates to limit the range of customers to whom broker-dealers may sell our stock in the market . In general, "penny stock" (as defined in the SECs rule 3a51-1 under the Securities Exchange Act of 1934) includes securities of companies which are not listed on the principal stock exchanges, or the Nasdaq National Market or the Nasdaq Capital Market, and which have a bid price in the market of less than $5.00; and companies with net tangible assets of less than $2 million ($5 million if the issuer has been in continuous operation for less than three years), or which has recorded revenues of less than $6 million in the last three years. 12 As "penny stock," our stock therefore is subject to the SECs rule 15g-9, which imposes additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and "accredited investors" (generally, individuals with net worth in excess of $1 million or annual incomes exceeding $200,000, or $300,000 together with their spouses, or individuals who are the officers or directors of the issuer of the securities). For transactions covered by rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to sale. This rule may adversely affect the ability of broker-dealers to sell our stock, and therefore may adversely affect our stockholders' ability to sell the stock in the public market. Your legal recourse as a United States investor could be limited . The Company is incorporated under the laws of British Columbia. Most of the assets now are located in Canada. Our directors and officers and the audit firm are residents of Canada. As a result, if any of our shareholders were to bring a lawsuit in the United States against the officers, directors or experts in the United States, it may be difficult to effect service of legal process on those people who reside in Canada, based on civil liability under the Securities Act of 1933 or the Securities Exchange Act of 1934. In addition, we have been advised that a judgment of a United States court based solely upon civil liability under these laws would probably be enforceable in Canada, but only if the U.S. court in which the judgment were obtained had a basis for jurisdiction in the matter. We also have been advised that there is substantial doubt whether an action could be brought successfully in Canada in the first instance on the basis of liability predicated solely upon the United States' securities laws. Item 4. Information on the Company. A. History and Development of the Company. The Company is a British Columbia corporation (organized on December 28, 2000, incorporation number BC 0619991, which is the incorporation number reflecting transition to the new corporate statute (the British Columbia Business Corporations Act)). The registered office is at oul Bay Road Victoria, British Columbia , V8X 4H8 . The corporate office is at suite 600, 595 Hornby Street, Vancouver, British Columbia , V6C 2E8; telephone 604.646.5620. We do not have an agent in the United States. The Companys legal name is Black Diamond Holdings, Corporation and business is carried on in this name and/or Black Diamond Importers, Inc. in Canada at this time. B. Overview. Since 2001, we have been engaged in the distribution of adult beverage products in Canada (primarily in the Provinces of British Columbia and Alberta), through our wholly ownedsubsidiary, Black Diamond Importers , Inc. Beginning in mid-2003, we began marketing private label wine products in the United States under the Liberty Valley tm name and label, with red and white wines produced in Argentina. These activities were conducted through Black Diamond Importers Inc., a wholly-owned Canadian subsidiary. The trademark Liberty Valley  originally was issued by the United States Patent and Trademark Office to Black Diamond Holdings, Corp and is now owned by its wholly- owned U.S. subsidiary, Liberty Valley Wines, LLC (LVW). We have scaled down operations in the Canadian distribution business, and are now preparing to distribute our Liberty Valley  product line in the United States. Our wine will be sourced within the United States. The Company has invested minimally in capital equipment, in the aggregate sum of $6,824 in 2004 and 2005. From incorporation to the year ended December 31, 2003, the Company raised $317,920 in capital through offerings of its common shares and invested this capital into funding its Canadian distribution business. The Company did not raise any additional capital in 2004 however it raised a further $189,759 in additional equity capital in 2005 and invested it on inventory and operational expenditures of its distribution 13 business. The Company is not expending any capital on divestitures at this time and has no intention to secure capital to undertake any such divestitures. The wine distribution business is affected by seasonality insofar as consumer demand peaks during certain months, particularly November and December as well as during the summer months. Our a ccess to inventory is thus impacted for a month or more prior to the onset of consumer demand, as we must order product to be in line for delivery to distributors along with other customers of the wine producers/vineyards. As a result, revenues peak in spring and autumn. Business in Canada. Our business began with securing the Canadian distribution rights to a n Italian produced infused vodka product known and branded as Zone Vodka, which had not previously been sold in Canada. We negotiated Canadian distribution rights with the manufacturer and started up a sales and marketing strategy based on creating demand without mass advertising. The provincial government controls the distribution of adult beverages in Canada and specifically British Columbia. Retail distribution is facilitated through government operated liquor stores and through private beer and wine stores or local agents acting on behalf of the government. For all products imported into British Columbia, the Liquor Distribution Branch (the LDB) is the importer of record. Ownership and title of the products, however, remains with the Company until LDB orders the product. The LDB sets listings and prices and only those products that secure a listing are made available to the consumer. Sales quotas must be maintained for products to keep their listing. We were successful in establishing brand recognition in the restaurant and licensed establishment industry to create consumer awareness, and through this a retail demand for its licensed products and consequent listing of these products with the British Columbia LDB. We believe that our strategy of creating demand resulted in a number of products obtain ing LDB listing status and th at otherwise these products would never have been sold in Canada. We refer to this strategy as pull marketing. We established the Company as a reputable Canadian distributor of premium adult beverage products. Of critical importance was the identification of new high quality lifestyle products that did not have distribution in Canada and specifically Western Canada. The strategy of driving consumer interest in potential new product listings led to negotiating licensing agreements for a diversified group of product offerings. We secured licenses to distribute Zone Vodka and Redrum as well as a collection of unique French, Argentinean and Chilean wines and tequila products. Due in part to the structure and regulation of the Canadian beer, wine and spirits industry, the key to success as a distributor requires the securing of listings of products with the local liquor distribution agencies and providing consumer awareness for the products distributed. Capital requirements were limited given that once a listing was secured; the purchaser became the LBD. This made entrance into the business more dependent upon the quality of product and securing the listing, than upon capital necessary to procure inventory. The Company utilized pull marketing to secure listings for its licensed products and established a reputation for quality and support for the British Columbia and Alberta liquor distribution authorities. While the Canadian business model had attractive features, it was constrained by very small margins and a relatively small consumer base. Growth of the business was a direct function of volume and price. We considered purchasing and/or joint venturing with other distributors whose primary value was the quality of their listings. However, like the Companys business in Canada, often the value of the smaller distributors depends on relationships they hold with the producer (i.e. the distiller or the vintner). In the absence of a continuing and quantifiable relationship with the producer, value cant be quantified. Thus, after reviewing 14 several potential acquisitions, we concluded that either substantial capital was required to purchase mature distributors, or in the case of smaller enterprises, the long-term value could not be adequately quantified. Therefore, expansion through acquisition was not pursued. We began to identify other business opportunities in wine and spirits, and in particular, private labeling our own product for distribution in the United States, where we believe the opportunities for profit margin are significantly greater. In the United States, generally, the adult beverage distribution industry is subject to labeling and production regulations, and taxation, but products are sold by the private sector without having to be approved (listed) by the government. Sales volumes in 2003 through 2006 reflect the change in direction to a new business model. In 2003, sales were $204,661, peaking at $291,091 in 2004, and falling to $124,847 in 2005, as we focused our efforts on a private label for the United States market. By mid-2006, most of our Canadian distribution business was scaled down . See Item 5, Operating and Financial Review and Prospects below. Notwithstanding the above, the Company will continue to import and market its spirit products ( Redrum and Zone Vodka ) in Canada, as these products yield better profit margins than did our previous wine brands in Canada. T he importation of wine products into Canada is expected to continue as a minor component of the overall busi ness . The Canadian distribution business enabled the Company to establish itself as a reputable distributor and to gain credibility with domestic and international wineries. Although the sales volumes generated annually were not significant, access to the beverage market and the ability to secure industry relationships , which were established in the Canada-side business activities, helped us develop the current expanded business model (and in particular, the distribution of the Liberty Valley wine products in the United States. Business in the United States. Liberty Valley Private Label. In November 2001, management visited New York City and met with a local chamber of commerce to establish a format for the distribution of a private labeled wine product, known as Liberty Valley tm , using a cause marketing plan for a chamber to assist in providing product awareness and access to restaurants and wine bars. We view cause marketing as a variant on our basic pull marketing strategy, except that it will involve our own private labeled products. Part of the cause marketing strategy is to make donations to chambers of commerce or charities, as a means of enlisting the assistance of persons who have business contacts in the restaurant, and wholesale and retail beverage distribution industry, to get visibility (brand awareness) for our product. We private labeled (had produced and bottled wines bearing our own label) the Liberty Valley tm Valor Series with compliance and approvals from the TTB . These Cabernet Sauvignon and Chardonnay products were bottled by vintners in Argentina and shipped to the United States. We appointed a national distributor (MHW Ltd. of Manhasset, New York) to serve as the national distributor for the initial Liberty Valley tm product line . . MHW also provided shipping and related services. See Item 5, Operating and Financial Review and Prospects. There is no current agreement with MHW. 15 The Company prepared a soft launch or test marketing and sales program in August, 2003. During 2004, we developed significant interest for Liberty Valley tm in New York City with representatives of the wine industry, the financial community and political circles. The Companys President, Brad Moynes, was a guest at a United Nations networking event where Liberty Valley tm wines were showcased, participated in the Veterans Day Parade, and proudly supported New York revitalization efforts, and attended events with the Citys mayor and other dignitaries. Further contacts have been developed in 2005 and 2006. State regulation of the wine and spirits industry is governed by the individual states having jurisdiction over the Companys business (those states where we expect to sell products, particularly Connecticut, New York and New Jersey. All products sold into these states are required to be sold to a distributor (wholesaler) who must maintain specific state licens es to operate in those states. Trademark and TTB Approval. The United States Patent and Trademark Office originally issued to Black Diamond Holdings, Corp. a registered trademark for the Liberty Valley tm name. In 2005, the trademark was sold for $1.00 to Liberty Valley Wines LLC. All labels for wine and spirit products sold in the United States must be approved by the Alcohol and Tobacco Tax and Trade Bureau, United States Department of the Treasury, (the TTB) under the Federal Alcohol Administration Act the first Liberty Valley tm label (for an Argentinean produced wine) was submitted to the TTB for approval, and was approved by the TTB on January 14, 2003. The label is unique because it bears an image of the Statue of Liberty, a United States national monument. The placement of an image of a national historic monument on a wine or spirit label is unique and to our knowledge we hold the only such right with respect to the Statue of Liberty. Redesigned labels and a marketing plan for the Liberty Valley tm wine collection, with improved quality images of the Statue of Liberty, w ere submitted and the labels were approved by the TTB on 06/10/2006. Marketing and Distribution. Cause Marketing. Cause marketing is traditionally understood as a commercial relationship between a charity and a company, which involves associating a charitys logo with a brand, product or service. The association encourages sales of the product as well as raising funds for the charity. We have intended to develop a variant of cause marketing by agreeing to make contributions to the charities supported by businessmen who have contacts in the wholesale and retail wine distribution industry, as well as the restaurant industry. Contributions will be based on sales volumes (a percentage of gross sales to the introduced contacts), and will be recorded as a cost of sales. We are currently pursuing agreements in principle with a Greenwich Connecticut foundation to support our cause marketing programs. In our previous business activities in New York, we conducted a cause marketing program with one of the local chambers of commerce. 16 Distribution. We are in negotiations with several large wine and spirit distributors, as well a multi-state retailer, to represent our portfolio in the United States. We would anticipate that our relationship will be such that the distributor will purchase product directly from us at standard commercial margins within our industry on a wholesale basis. Wine Supply and Source. We intend to formulate a comprehensive production relationship with a California winery for the Tier I and Tier II Liberty Valley tm portfolio (see below). The winery will be an established mid-size vintner that specializes in private label, and produces wine from its own vineyards and from grapes bought from other producers. We expect the relationship to provide consistent quality, firm pricing, bottling, labeling, shipping, and assistance with label compliance from the TTB. Product Offerings. We intend to offer a three-tiered price-break portfolio of Liberty Valley tm products. We believe each product will be of higher quality than competing products. Tiers I and II are expected to be produced from a Lodi, California winery. Tier III likely will be sourced from a Napa Valley, California producer not yet selected. · Tier I - the Valor Series - will be a Cabernet Sauvignon and a Chardonnay, with a suggested retail price of approximately US$6.95 per bottle. The product will be targeted to national retailers and volume accounts. The label is a redesigned version of the original Liberty Valley tm from 2003. · Tier II - the Freedom Series  will be a Cabernet Sauvignon, Merlot and a Chardonnay, with a suggested retail price of approximately US$9.95 per bottle . · Tier III - the Signature Series  will be a Pinot Noir and a Chardonnay, super premium, priced in the US$19.95 per bottle range. These wines will be targeted to exclusive hotels and restaurants, national retail accounts, and other selected markets. Distribution Agreements. We are presently seeking distribution relationships with several major distribution companies in the United States who collectively cover the majority of the United States wine and spirits market. No agreements have been signed to date. Competition. Sustained growth in per capita wine consumption in the United States, and an increasing number of domestic and foreign wine producers has created an extremely competitive environment for the Company. The successful marketing of our quality and reasonably priced wines, with the distinctive Liberty Valley tm label, will depend on the ability of our cause marketing contacts to induce the end-point retailers (liquor and wine outlets, restaurants, etc.) to feature and recommend our products. However, new quality wine products are introduced to the United States market every year, and many of the established brands are backed by large and well financed companies with a history of successful sales with distributors. We cannot offer assurance that our marketing efforts will be successful. 17 The Companys Organization Structure. Black Diamond Holdings Corporation (the Company): Black Diamond Importers Inc.  British Columbia , Canada, corporation  100% subsidiary. Liberty Valley Wines, LLC  Delaware , U.S, limited liability company  100% subsidiary. Property, Plant and Equipment . The Company currently leases office space (approximately 300 square feet) at Suite 600, 595 Hornby Street, Vancouver, British Columbia V6C 2E8; this lease is for $2,000 per month on a month to month basis. Warehouse space for Canadian product inventory is provided by Container World, a British Columbia company. Container World provides inventory management, prepares and executes customs and duties forms, and freight forwarding services for the Company. Similar services for the initial Liberty Valley tm product launch ed in the United States in 2003 have been provided by MHW Ltd. (Manhasset, New York) . See Item 5, Operating and Financial Review and Prospects. We own computer and office furniture and equipment with a depreciated cost of $2,484 at December 31, 2005. See note 5 to the financial statements. Item 5. Operating and Financial Review and Prospects. The Company's financial statements are stated in Canadian dollars and have been prepared in accordance with Canadian Generally Accepted Accounting Principles ("Canadian GAAP"). In some respects financial statements prepared under Canadian GAAP may differ materially from financial statements prepared under United States Generally Accepted Accounting Principles ("US GAAP"). As of December 31, 2005 there were no material differences in result between the two GAAP presentations. The Government of Canada permits a floating exchange rate to determine the value of the Canadian dollar against the United States dollar. We anticipate that almost all of our future sales will be made to the United States. If currency exchange rates fluctuate substantially, cash flows from operations could be impacted negatively or positively, depending on direction. A. Operating Results . Fiscal Year Ended December 31, 2005, Compared to Fiscal Years Ended December 31, 2004 and 2003 . Revenues increased from $204,661 in 2003 to $291,091 for 2004 due to increased sales of higher priced wines in 2004 . Revenues d ecreased to $124,847 for 2005 as we scaled back the Canadian importing and distribution business to concentrate on setting up the Liberty Valley tm marketing strategy in the United States. Operating profits in 2003 and 2004 were a direct function of revenues in those years. The $727 operating loss in 2005 reflects the impact of fixed warehouse and distributor fees paid on lower revenues for the period. During 2004 the vast majority of the Companys distribution business was based in Canada, where the Company sold higher priced products as opposed to 2003 where it sold lower priced products. To this extent, more emphasis was placed upon Canada generally. In 2005, the Company realized it had a much greater opportunity for the distribution of its own branded product in the United States. Given the structure of the 18 Canadian distribution system, the strategy is to develop a label which appealed to the United States consumer, source the product in the United States from high quality vintners and enter into strategic distribution agreements in the United States. This activity consumed human and financial capital in 2005 and accordingly the Company de-emphasized its Canadian distribution business. The sales swings disclosed in the financial statements are simply a result of resource allocation to the emerging business. In 2003 and 2004, 95% of the gross sales of the Company were generated from the Canadian distribution business. No material contribution was made by the limited sale of Liberty Valley wines in New York. The expanded business model means that by comparison, US operations are expected to be the dominant contributor to revenues. Canadian operations will continue as a matter of courtesy to support vendor spirit brands however the primary goal of the Company is to expand in the United States with its own trademarked and approved brand, Liberty Valley. Insofar as the United States expansion is a much more robust business model it is not expected that the Canadian operation will have a significant impact on operating results in the future. E xpenses increased by 72 % in 2005 compared to 2003, primarily due to amounts paid to set up the Liberty Valley tm marketing strategy and management fees . Accounting and legal cost declined from 2004 and 2003 (most of these expenses were legal, and related to trademark legal costs), but other categories offset that decline (advertising and promotion, up 266%; consulting, up 59%; travel, up 337%; and office/office rent/telephone, up 48%). In addition, management fees (salaries to officers) was zero in 2003, and $69,360 in 2005. The warehouse rent and distributor fees component s of expenses in 2003, 2004 and 2005 are comprised of amounts paid to Container World (for products held for sale in Canada) and to MHW Ltd. (for the initial Liberty Valley tm product launch in the United States). The $25,517 paid for warehouse rent in 2003 included the expense of shipping two full shipping containers of Liberty Valley product from Argentina. Warehouse rent expense declined in 2004 and 2005 as the Canadian side of the business began winding down and we awaited the outcome of initial marketing in the United States to assess the economics of the Liberty Valley tm product line. This expense item will increase to the extent the product line is successful in the United States, but shipping costs will be significantly decreased by having product bottled and shipped within the United States. In mid-2006, we have a very limited amount of inventory in Canada and expected to liquidate most of it during the year. We dont expect to seek additional products to sell in Canada, but we will keep selling one rum product. The distributor fees component of expenses in the three years also comprise of government fees and expenses incurred in the distribution business (customs, duties, compliance reporting, and the like). As a percentage of sales, this line item is expected to be significantly lower for sales of United States products in the United States, compared to the distributor fees expense in the three years related to shipping foreign product into Canada and the United States. The increase in management fees and advertising and promotional expenditures in 2005 is the result of bringing management fees to acceptable commercial levels for the Companys two operating principals and to expenses incurred by the Company to develop the marketing plans, logos and branding for Liberty Valley. We recorded a foreign exchange loss of $14,163 in 2003, but gains for this item in each of 2004 and 2005 as the Canadian dollar (product sales in Canada) appreciated substantially over the cost of goods (purchased outside Canada). Also negatively impacting operations in 2005 was the write-down of $31,800 in obsolete inventory held in by MHW Ltd. on our behalf in New Jersey. The amount of inventory was approximately 1,500 cases of Liberty Valley tm cabernet sauvignon and chardonnay (2002) vintage wines that had exceeded 19 the peak best before date. The Company decided to destroy the wine rather than risk a poor wine review from consumers. The quality shelf life expectancy for these products is approximately 3.5 years. At December 31, 2005, inventory was 29% of the amount recorded at December 31, 2004. B. Liquidity and Capital Resources. Historically, we have financed operations through loans (most from related parties) and by selling equity. At December 31, 2005, total debt was $406,613, of which $229,804 was owed to relatives of Bradley J. Moynes and James Robert Moynes, officers of the Company. Related party debt is unsecured. See note s 4, 6 , and 7 to the financial statements. In 2005, we sold to residents of Canada 1,266,667 units (one share for US $0.15 and one warrant to buy a share for US $0.30 until July 31, 2007) for net proceeds of $189,759. We also reduced accounts payable and an unrelated party debt by issuing shares. See note 8 to the financial statements. In 2006, additional capital in the net amount of US $238,766 was raised by the sale of 1,591,776 units, and an account payable to an officer was reduced by the issuance of 50,000 shares. See note 14 to the financial statements. The working capital deficiency at December 31, 2005 was $141,342. A significant part of the working capital deficiency (estimated to be $145,000 at May 31, 2006) is attributable to the existence of accounts payable with no offsetting inventory or accounts receivable . Additional capital will be needed to sustain operations and in particular to launch the Liberty Valley tm products in 2006 and 2007. We estimate that at a minimum, $500,000 will be required to pay for initial inventory and marketing expenses. It is likely the capital will be raised through equity or subordinated debt. There are no present arrangements to raise the capital, and it is possible that we will be unsuccessful in this effort. C. Research and Development, Patents and Licenses, Etc. Not applicable. D. Trend Information . Management is not aware of any trend, commitment, event or uncertainty that is expected to have a material effect on its business, financial condition or results of operations. E. Off-Balance Sheet Arrangements . Not applicable. F. Contractual Obligations. The Companys contractual obligations consist of payments to be made to the Companys president and vice president, $60,000 each, pursuant to management agreements dated January 1, 2006. Payments Due By Period Less More than 1 1-3 3-5 than 5 Total year years years years $120,000 -0- $120,000 -0- -0- 20 Item 6. Directors, Senior Management, and Employees. A. Directors, Senior Management, and Employees . The following table sets forth the name, positions held and principal occupation of each of our directors, senior management and employees upon whose work the Company is dependent. Information on such persons share ownership is under Item 7. Name and Positions Held Experience and Principal Business Activities Bradley J. Moynes (36) President and CEO, and Secretary-Treasurer of the Company since President, Chief Executive December 2000. From June 2000 until he became an officer and Officer, and Director Director of the Company, Mr. Moynes was an Investment Advisor with Canaccord Capital Corp. From May 1997 to May 2000, he was an Investment Advisor with Georgia Pacific Securities Corp. Canaccord and Georgia Pacific are broker-dealer firms registered in Canada. Mr. Moynes attended Orange Coast College in Costa Mesa, California from 1989 to 1991. Brian Cameron (54) CFO of the Company and a director since March 11, 2005. Since Chief Financial Officer, and 1982, Mr. Cameron has been the managing partner for Cameron & Director Associates, a financial consulting firm based in Vancouver, British Columbia. Mr. Cameron serves as the CFO of several public and private corporations. In 1974, Mr. Cameron received a Bachelor of Commerce from the University of British Columbia. Mr. Cameron serves as CFO of Battery and Wireless Solutions Inc. a British Columbia publicly traded corporation listed for trading on the Toronto Venture Exchange as well as several Canadian and United States private companies. None of the enterprises for which Mr. Cameron serves as CFO are SEC registered. Dates of service with these companies commenced in 2003. James Robert Moynes (61) Vice-President of the Company since December 2000. From 1986 to Vice-President 1997, Mr. Moynes was a licensed real estate salesman in British Columbia. He was retired from 1997 until he became an officer of the Company in December 2000. Mr. Moynes and his wife Georgia Moynes (a principal shareholder of the Company) are the parents of Bradley J. Moynes. 21 B. Compensation . SUMMARY COMPENSATION TABLE The following table sets forth the compensation paid to the three executive officers of the Company in the three fiscal years ended December 31, 2005. The table includes compensation paid for service by such persons to subsidiaries. Long Term Compensation Annual Compensation Awards Payouts (a) (b) (c) (d) (e) (f) (g) (h) (i) Other Name Annual Restricted LPIT All Other and Current Compen- Stock Options Pay- Compen- Principal sation Award(s) or Outs sation Position Year Salary($) Bonus($) ($) ($) SARs(#) ($) ($) Bradley J. Moynes, 2005 $34,680 $ -0- $-0- $ -0- -0- $-0- $ -0- President and CEO 2004 $20,000 -0- -0- -0- -0- $-0- -0- 2003 -0- -0- -0- -0- -0- -0- -0- James Robert 2005 $34,680 $ - 0- $ -0- $ -0- -0- $-0- $ -0- Moynes, Vice-President 2004 $20,000 -0- -0- -0- -0- -0- -0- 2003 -0- -0- -0- -0- -0- -0- -0- Brian Cameron, 2005 $30,526 $ -0- $ -0- $ -0- -0- $-0- $-0- CFO Executive Compensation Plans and Employment Agreements. Management Agreements. On January 1, 2003, the Company signed ten-year Management Agreements with Brad J. Moynes and James Robert Moynes, to pay US$36,000 annually to each for service as officers. In 2005 and 2004, US$34,680 and US$20,000 was paid to each of them; the balance which would have been owed under the Management Agreements was waived by them. Nothing was paid to them in 2003, and they have waived all amounts for 2003. By agreement, management fees to be paid in accordance with the management agreement were not paid and were waived by the recipients , and accordingly were not expensed in the period. All amounts that would otherwise have been payable pursuant to the management agreements have been forgiven and the Company has no further obligation pursuant to those contracts. On January 1, 2006, the Company signed one-year Management Agreements with Bradley J. Moynes and James Robert Moynes, replacing the 2003 agreements. Under the new Management Agreements, the Company has agreed to pay each officer US$60,000 annually. 22 On February 25, 2005, the Company signed a three month Consulting Agreement (for general financial and business consulting services) with Cameron & Associates, and paid C&A $10,500 for the three months ending April 30, 2005. On July 22, 2005, the Company signed a six month Consulting Agreement with C&A (through December 31, 2005), and paid C&A $21,000; this agreement also covered general financial and business consulting services. Brian Cameron is the sole owner of C&A. There presently is no written agreement between C&A and the Company for Mr. Camerons continuing service as an officer of the Company. Equity Compensation Plans . The Company has not established any option or other equity compensation plan for officers and employees, but may do so in the future. C. Board Practices . Each director holds office until the next annual general meeting of the Company unless his office is earlier vacated in accordance with the Articles of the Company or the Canada Business Corporations Act. During the most recently completed fiscal year, there are no arrangements (standard or otherwise) under which directors of the Company were compensated by the Company or its subsidiaries for services rendered in their capacity as directors, nor were any amounts paid to the directors for committee participation or special assignments, other than the granting of stock options. There were no arrangements under which the directors would receive compensation or benefits in the event of the termination of that office. The Company does not have audit, compensation, or corporate governance committees at the present time. We intend to apply for trading on the OTCBB, so we believe we are not required to have such committees. D. Employees . The Company currently has three officers. Employees will be added in sales and marketing as warranted. 23 E. Share Ownership . Our directors and officers own the indicated shares of common stock as at the date hereof; percentages are based on 12, 377 ,223 shares outstanding on May 31, 2006 Percentage of outstanding at May Name No. of Shares 31, 2006 Bradley J. Moynes 3,675,625 29.7% Brian Cameron 224,980 1.8% James Robert Moynes 1,888,740 15.
